DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
3.    The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.    This Office action is in response to communications received on February 3, 2022. Claims 1-20 are pending and addressed below.

Examiner’s Note
Claim 1 was previously stated to have a limitation that invokes 35 U.S.C. 112(f). However, based on the amendments hereinbelow, the limitation is no longer considered to invoke 35 U.S.C. 112(f). As such, no limitations in any of the claims are considered to invoke 35 U.S.C. 112(f).

Response to Arguments
Applicant’s amendments are sufficient to overcome the Drawing objections set forth in the previous office action.
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 112(b) rejections set forth in the previous office action.

EXAMINER’S AMENDMENT
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dennis Majewski (Reg. No. 65,578) on 17 February 2022.
The application has been amended as follows:

Listing of Claims:

Claim 1 (Currently Amended)	A system for providing security to user-entered inputs, the system comprising:
a hardware security device that is communicatively coupled between an input device and a processor of a user device, the security device being configured to:
receive a string of characters from the input device that correspond to inputs made by a user into a web browser or application on the user device that is in communication with an application server,

transmit the watermark string to the user device,
wherein the security device is configured to format the at least one security character such that only the string of characters are displayed in the web browser or the application at the user device; and
a security server communicatively coupled between the user device and the application server, the security server configured to:
receive the watermark string from the user device,
use at least one rule to identify the at least one security character within the watermark string,
compare the at least one security character to one or more security rules,
remove the at least one security character from the watermark string, and
enable the application server to receive the string of characters for processing if the at least one security character matches at least one security rule.

Claim 12 (Currently Amended)	The system of Claim 1, wherein the security device includes a private key that defines the at least one security character, and
wherein the security device is configured to:

select the one or more security rules as rules that correspond to the identified public key.

Allowable Subject Matter
9.    Independent claims 1 and 14 are allowed. Dependent claims 2-13 and 15-20 are allowed based on their dependency.

No reason for allowance is needed as the record is clear. According to MPEP 1302.14 (I): "In most cases, the examiner's actions and the applicant's replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner's actions clearly point out the reasons for rejection and the applicant's reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary."

11.    Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Summers et al. (U.S. Pub. No. 2020/0104538) – cited for teaching encryption keyboard data – Abstract
Haworth et al. (U.S. Pub. No. 2018/0026947) – cited for teaching a keystroke encryption device – Abstract

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/THADDEUS J PLECHA/Examiner, Art Unit 2438